                                                                                   Case 2:18-cv-10721-R-AS Document 10-8 Filed 01/22/19 Page 1 of 2 Page ID #:99



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800

                                                                                    4 San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-8700
                                                                                    5 Facsimile: (415) 391-8269

                                                                                    6
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                    WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                   Case No. 2:18−cv−10721 R (ASx)
REED SMITH LLP




                                                                                   13
                                                                                                           Plaintiff,
                                                                                   14                                                 PROPOSED ORDER
                                                                                              vs.                                     Granting Yelp Inc.’s Motion to
                                                                                   15
                                                                                                                                      Transfer Venue under 28 U.S.C.
                                                                                   16 YELP, INC., a California Corporation,           § 1404(a)
                                                                                   17 1-10 INCLUSIVE,
                                                                                                                                      Date: February 19, 2019
                                                                                   18                      Defendants.                Time: 10:00 a.m.
                                                                                                                                      Place: Courtroom 880, 8th Floor
                                                                                   19
                                                                                                                                             Roybal Federal Building and
                                                                                   20                                                        U.S. Courthouse
                                                                                                                                             255 East Temple Street,
                                                                                   21
                                                                                                                                             Los Angeles, CA 90012
                                                                                   22                                                 Judge: Hon. Manuel L. Real
                                                                                   23
                                                                                                                                      [filed concurrently with notice of motion,
                                                                                   24                                                 declaration of Ian MacBean, and
                                                                                                                                      memorandum of law]
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                         PROPOSED ORDER GRANTING YELP INC.’s MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-8 Filed 01/22/19 Page 2 of 2 Page ID #:100



                                                                                    1        On February 19, 2019, this Court heard defendant Yelp Inc.’s motion to transfer
                                                                                    2 venue under 28 U.S.C. § 1404(a). Having fully considered the arguments of the

                                                                                    3 parties, both oral and written, together with all papers filed in support of and in

                                                                                    4 opposition to the motion, the Court hereby GRANTS the motion and ORDERS that

                                                                                    5 the above-captioned case be transferred to the Northern District of California.

                                                                                    6        SO ORDERED
                                                                                    7        DATE:
                                                                                                                              ____________________________
                                                                                    8
                                                                                                                              The Honorable Manuel L. Real
                                                                                    9                                         United States District Judge
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                 –1–
                                                                                        PROPOSED ORDER GRANTING YELP INC.’s MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
